United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-529
Issued: May 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 4, 2013 appellant filed a timely appeal from a November 14, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for a
hearing by the Branch of Hearings and Review. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the nonmerit decision by OWCP. The last merit decision of record was OWCP’s
March 15, 2012 decision. Because more than 180 days has elapsed between the last merit
decision and the filing of this appeal on January 4, 2013, the Board lacks jurisdiction to review
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s request for a hearing under
5 U.S.C. § 8124.
FACTUAL HISTORY
On October 12, 2011 appellant, then a 46-year-old social worker, filed an occupational
disease claim (Form CA-2) alleging that she developed emotional distress and trauma as a result
of her federal employment duties. She stated that she first became aware of her condition on
January 1, 2000 and of its relationship to her employment on January 2, 2000. Appellant
notified her supervisor on October 12, 2011.
By letter dated October 19, 2011, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and asked that she respond to the provided questions within 30 days. In another
October 19, 2011 letter, OWCP requested that the employing establishment provide information
pertaining to appellant’s emotional condition claim.
In support of her claim, appellant submitted numerous documents including a position
description, copies of e-mails and medical reports documenting her treatment.
By decision dated March 15, 2012, OWCP denied appellant’s emotional claim finding
that the evidence of record failed to establish that her injury was causally related to the accepted
employment factor. It found that the evidence of record only established one compensable factor
of employment having occurred in 2008 when appellant found a deceased veteran in T51 room
200 and watched the attempt to resuscitate the patient. The patient did not survive.
By letter dated September 29, 2012, appellant stated that she filed her claim on
October 12, 2011 and sent in additional information on April 17, 2012. She stated that the
information was received by the Department of Labor (DOL) on April 19, 2012 and that she had
not gotten a response, asking about the status of her claim.3 Appellant further provided
additional details regarding her emotional condition claim.
By letter dated October 4, 2012, OWCP responded to appellant’s September 29, 2012
letter and informed her that her claim was denied by decision dated March 15, 2012. It provided
her with an additional copy of the decision accompanied with her appeal rights.
On October 6, 2012 appellant submitted an appeal request form requesting both review of
the written record and reconsideration of the March 15, 2012 decision. On the appeal request
form, she noted that she had previously sent the request in on April 17, 2012.
In an October 11, 2012 OWCP telephone memorandum, it contacted appellant notifying
her that it had received her appeal request form dated October 6, 2012. It informed her that she
3

The Board notes that a medical report was received by OWCP on April 16, 2012. Witness statements, e-mails
and medical reports were also submitted and received by OWCP on April 27, 2012.

2

had checked both review of the written record and reconsideration of the March 15, 2012
decision when asked what avenue she would like to pursue. Appellant requested review of the
written record over reconsideration. The file was documented as review of the written record.
A narrative statement was received by OWCP on October 11, 2012 dated April 17, 2012.
Appellant stated that she was attempting to gather information since having found out her claim
was denied and provided additional factual information surrounding the circumstances of her
claim. In support of her claim, she submitted additional factual and medical evidence.
By decision dated November 14, 2012, Branch of Hearings and Review denied
appellant’s request for a review of the written record finding that her request was not made
within 30 days of the March 15, 2012 OWCP decision. The Branch of Hearings and Review
further determined that the issue in the case could equally well be addressed by requesting
reconsideration from OWCP and submitting evidence not previously considered which
established that appellant had sustained an injury in the performance of duty.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.4 Section 10.615 of the federal regulations
implementing this section of FECA provides that a claimant shall be afforded a choice of an oral
hearing or a review of the written record.5 OWCP’s regulations provide that the request must be
sent within 30 days of the date of the decision for which a hearing is sought and also that the
claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.6
Additionally, the Board has held that OWCP, in its broad discretionary authority in the
administration of FECA,7 has the power to hold hearings in certain circumstances where no legal
provision was made for such hearings and that OWCP must exercise this discretionary authority
in deciding whether to grant a hearing.8 OWCP procedures, which require OWCP to exercise its
discretion to grant or deny a hearing when the request is untimely or made after reconsideration,
are a proper interpretation of FECA and Board precedent.9

4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. § 10.615.

6

Id. at § 10.616(a).

7

5 U.S.C. §§ 8101-8193.

8

Marilyn F. Wilson, 52 ECAB 347 (2001).

9

Teresa M. Valle, 57 ECAB 542 (2006). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and
Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).

3

ANALYSIS
In the present case, appellant requested a review of the written record on October 6, 2012
and OWCP found that the reconsideration request was postmarked on that same date.10 Her
request was made more than 30 days after the date of issuance of OWCP’s prior decision dated
March 15, 2012. Therefore, OWCP properly found in its November 14, 2012 decision that
appellant was not entitled to an examination of the written record as a matter of right because her
request for an examination of the written record was not made within 30 days of its March 15,
2012 decision.11
The Board notes that on the October 6, 2012 appeal request form, appellant stated that
she had previously sent her request in on April 17, 2012. Review of the record shows that
OWCP never received an April 17, 2012 appeal request form and appellant has not provided any
evidence to establish that these documents were submitted.12 Moreover, even if she had
submitted an appeal requesting review of the written record on April 17, 2012, her request would
have still been untimely as it was past 30 calendar days from OWCP’s March 15, 2012 decision.
The Board has held that OWCP has the discretion to hold hearings where no specific
legal provision was made for such hearings and that OWCP must exercise this discretionary
authority in deciding whether to grant a hearing.13 OWCP’s authority to grant or deny a written
review of the record is analogous to its authority to grant or deny a hearing. Its procedures
require that it exercise its discretion and explain, as appropriate, its decision to grant or deny an
examination of the written record when a claimant’s request is not granted as a matter of right.
Those procedures are a proper interpretation of FECA and Board precedent.14
In its November 14, 2012 decision, OWCP properly exercised its discretion by stating
that it had considered the matter and had denied appellant’s request for an examination of the
written record because the issue of causal relationship could be addressed through a
reconsideration application. The Board has held that the only limitation on OWCP’s authority is
reasonableness and an abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deduction from established facts.15
In this case, the evidence of record does not indicate that OWCP abused its discretion in
its denial of appellant’s request for an examination of the written record.

10

The Board notes that appellant’s October 6, 2012 appeal request form requested both review of the written
record and reconsideration of OWCP’s March 15, 2012 decision.
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602 (May 1991).

12

G.D., Docket No. 07-1101 (issued September 11, 2007).

13

Henry Moreno, 39 ECAB 475, 482 (1988).

14

Michael J. Welsh, 40 ECAB 994 (1989).

15

Daniel J. Perea, 42 ECAB 214, 221 (1990).

4

CONCLUSION
The November 14, 2012 decision of OWCP denying appellant’s request for an
examination of the written record is affirmed.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 14, 2012 is affirmed.
Issued: May 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

